Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatsu (US 2012/0112490 A1).

Regarding claim 1, Fukatsu discloses a mirror unit mounted on a sun visor main body of a vehicle sun visor (Figs. 1-9), 
the mirror unit (120 see Fig. 2 and para [0028]) comprising: 
a frame-shaped frame (121) separate from or integral with the sun visor main body (Fig. 1, sun visor body 103); 
a mirror (125) attached to the frame (para [0028], lines 6-7); 

a slide mechanism (131 and paras [0030], [0031]) sliding the slide lid (123) relative to the frame (1210 between an opening position (Fig. 3C) at which a mirror surface of the mirror is exposed and a closing position (Fig. 3D) at which the mirror surface of the mirror is covered (para [0030]), 
the slide mechanism being configured by a pair of guide rails (131) that guides both edges of the slide lid (see Fig. 6, 131a and 131b), 
ends of the pair of guide rails being provided with curved surfaces (see Fig. 7A, 131a has curved surfaces) that allow the slide lid (123) to be obliquely inserted (see the slide lid 123 is obliquely inserted) into the pair of guide rails (131) in such a manner that the knob (137) of the slide lid runs over the frame when the slide lid is attached to the pair of guide rails of the frame (see Fig. 5) such that the both edges of the slide lid are guided by the respective guide rails (see Figs. 7-9 show both edges of the slide lid 123 are guided by the respective guide rails 131).

Regarding claim 2, the mirror unit according to claim 1, wherein the slide lid (123) is provided with recess portions (133 of Figs. 6 and 7A) at portions facing the curved surfaces of the pair of guide rails in a state of being obliquely inserted (see Figs. 7A-7C).

Regarding claim 3, the mirror unit according to claim 1, wherein recess portions are formed at ends of the pair of guide rails (see Fig. 3A and 3B, the recess portions are formed at the ends of the pair guide rails 131 where the slide lid is obliquely inserted at the ends as shown in Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/19/2021
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872